Citation Nr: 0121710	
Decision Date: 08/28/01    Archive Date: 09/04/01

DOCKET NO.  99-16 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to an increased rating for bilateral pes cavus 
with metatarsalgia, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1977 to March 
1981.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 1998 rating decision by 
the Buffalo, New York RO.  

Historically, the Board notes that in April 1981, the veteran 
was granted service connection for pes cavus with 
metatarsalgia of the right foot, evaluated as 10 percent 
disabling.  In November 1997, the veteran filed a claim for a 
bilateral foot disability, and by rating decision dated May 
1998, the veteran was denied an increased (greater than 10 
percent) rating for pes cavus with metatarsalgia for the 
right foot and denied service connection for left foot 
metatarsalgia.  The veteran appealed the May 1998 decision.  
Thereafter, by rating decision dated August 1999, the RO 
discontinued the veteran's evaluation for right pes cavus 
with metatarsalgia (evaluated as 10 percent disabling) and 
granted the veteran service connection for bilateral pes 
cavus with metatarsalgia, evaluated as 10 percent disabling.  
Therefore, the issue of bilateral pes cavus with 
metatarsalgia is currently before the Board.


REMAND

The VA examination in July 2000 is inadequate for rating 
purposes.  During a July 2000 VA examination, the veteran had 
complaints of pain ninety percent of the time and an increase 
in pain when walking more than 100 feet.  However, the 
examiner did not express opinions as to the veteran's 
functional loss, specifically whether pain could 
significantly limit functional ability during flare-ups or 
when the veteran's feet were used repeatedly over a period of 
time.  In addition, the examiner indicated that the claims 
folder was not available for review and that the veteran was 
a poor historian.  Clinical data which takes into account 
both prior and recent medical treatment is needed to ensure 
that the evaluation of the veteran's disability is a fully 
informed one.  38 C.F.R. § 4.1 (2000).  Therefore, the Board 
deems it necessary to remand the case to schedule the veteran 
for another VA orthopedic examination to determine the 
severity of her service connected bilateral foot disability.  

The veteran is hereby advised that failure to report to the 
scheduled VA examination, without good cause, may well result 
in a denial of the claim.  See 38 C.F.R. § 3.655 (2000).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id. 

Finally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)) became law.  This 
law redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This law also eliminated the 
concept of a well-grounded claim and superseded the decision 
of the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA could not assist 
in the development of a claim that was not well grounded.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

While in Remand status, the RO should assure compliance with 
the notice and duty to assist provisions contained in the new 
law.  In addition, current outpatient treatment records 
should be obtained so that the examining physician has a 
complete medical history of the veteran's condition.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
Supp. 2001) are fully complied with and 
satisfied.  This should include informing 
the veteran of what evidence is needed to 
establish a claim of entitlement to an 
extraschedular rating.

2.  The veteran should be asked to 
provide information about any sources of 
medical care or evaluation, VA or 
otherwise, for her service-connected 
bilateral foot disability not already 
associated with the claims file.  After 
obtaining any necessary authorizations, 
those records should be secured and 
incorporated into the claims file.

3.  Thereafter, the veteran should be 
scheduled for a VA orthopedic examination 
for the purpose of determining the 
current severity of her service-connected 
bilateral foot disability.  All indicated 
tests and studies should be accomplished.

The examiner should:

I.  Review the claims file and a 
copy of this Remand prior to or in 
conjunction with the examination.  

II.  Determine the range of motion 
of the veteran's ankles in degrees.  
For VA purposes, normal ankle 
dorsiflexion is from 0 to 20 degrees 
and normal ankle plantar flexion is 
from 0 to 45 degrees.  38 C.F.R. 
§ 4.71, Plate II.  

III.  With regard to each foot, 
determine whether the veteran has: 
(a) marked contraction of plantar 
fascia with dropped forefoot
(b) all toes hammered
(c) very painful callosities
(d) marked varus deformity
(e) all toes tending to dorsiflexion
(f) limitation of dorsiflexion at 
ankle to right angle
(g) shortened plantar fascia
(h) marked tenderness under 
metatarsal heads
(i) great toe dorsiflexed
(j) some limitation of dorsiflexion 
at ankle
(k) definite tenderness under 
metatarsal heads.

IV.  With regard to each foot, 
describe whether any surgical scars 
are tender or painful on objective 
demonstration or are poorly 
nourished with repeated ulceration.

V.  Describe any pain, weakened 
movement, excess fatigability and 
incoordination present in each foot.  
If feasible, express in terms of the 
degree of additional range of motion 
loss due to any pain, weakened 
movement, excess fatigability, or 
incoordination.  (If the examiner 
feels that such determinations are 
not feasible, this should be stated 
for the record together with the 
reasons why it was not feasible.) 

VI.  Determine whether pain in each 
foot could significantly limit 
functional ability during flare-ups 
or when the feet are used repeatedly 
over a period of time.  Express 
these determinations in terms of the 
degree of additional range of motion 
loss due to pain on use or during 
flare-ups.  (If the examiner feels 
that such determinations are not 
feasible, this should be stated for 
the record together with the reasons 
why it was not feasible.)

4.  If the veteran fails to report to any 
scheduled examination(s), the RO should 
obtain and associate with the record any 
notice(s) of the examination(s) sent to 
the veteran.

5.  The RO should then readjudicate the 
veteran's claim for an increased (greater 
than 10 percent) rating for a bilateral 
foot disability.  In readjudicating her 
disability, the RO should consider the 
provisions of 38 C.F.R. § 3.655 should 
she fail to appear for an examination.  
The RO should also consider whether a 
separate rating is warranting for any 
scarring of the feet attributable to the 
service connected disability.  Likewise, 
the RO should determine whether referral 
for consideration of an extraschedular 
rating for the veteran's bilateral foot 
disability is appropriate under the 
provisions of 38 C.F.R. § 3.321(b)(1).  
Should submission under § 3.321(b)(1) be 
deemed unwarranted, the reasons for this 
decision should be set forth in detail.  

6.  If any benefit sought is not granted, 
the veteran and her representative should 
be furnished with a supplemental 
statement of the case and be afforded the 
applicable opportunity to respond before 
the record is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




